Citation Nr: 0604869	
Decision Date: 02/21/06    Archive Date: 02/28/06	

DOCKET NO.  05-26 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
VARO in St. Paul, Minnesota, that denied entitlement to the 
benefit sought.

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), this case has been advanced on the Board's docket for 
good cause shown.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
matter has been developed and obtained, and all due process 
concerns have been addressed.

2.  The veteran does not have PTSD associated with his active 
service.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that a claimant is expected to provide; and (4) must 
request the claimant provide any evidence in his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).

A review of the record reveals that VA has fulfilled its 
duties to assist and notify the veteran in this case.  In a 
letter dated in December 2004, the veteran was informed what 
the evidence had to show to establish service connection.  He 
was told how he could help with regard to the information and 
evidence needed to support his claim and how VA could help 
him obtain some of the evidence.  He was also informed that 
it was his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.

Further review of the record reveals lay statements have been 
associated with the claims folder.  Also, the veteran was 
accorded a special psychiatric examination by VA in March 
2005.  There is no indication of any outstanding medical 
evidence of record that might be relevant to the claim.

Accordingly, the Board finds VA has fulfilled its duties to 
assist and notify the veteran.  The Board notes that all the 
VCAA essentially requires is that the duty to notify is 
satisfied and that a claimant is given the opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Legal Criteria

Service connection is granted for disability resulting from 
injury suffered or disease contracted during active duty or 
for aggravation of a pre-existing injury suffered or disease 
contracted during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A determination of the merits of the claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current symptoms and 
an inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2005).

The presence of all 3 elements cited above is necessary for 
service connection to be granted for PTSD.  38 C.F.R. 
§ 3.304(f).

With this in mind, the Board finds it unnecessary to discuss 
the nature of the veteran's service.  Notation was made by 
the VA psychologist who examined the veteran in March 2005 
that a review of the military records revealed that his 
medals and badges included the Korean Service Medal with 2 
Bronze Service Stars.  The Board acknowledges the veteran's 
service in Korea and does not question that he was likely 
exposed to hardships and deprivation while serving in the 
Korean Conflict.  However, the question as to whether or not 
he engaged in combat with the enemy during that service need 
not be addressed because another essential element in 
granting service connection for discussion for PTSD is that 
of medical evidence diagnosing PTSD.  There is no such 
evidence of record.  The veteran did not file his initial 
claim for PTSD until many years following service discharge.  
There is a complete lack of medical records pertaining to 
treatment and evaluation for psychiatric purposes for years 
following service.  When the veteran was accorded a 
psychiatric examination by VA in March 2005, it was stated he 
did not meet the criteria warranting a diagnosis of PTSD.  
Acknowledgement was made that he reported exaggerated startle 
response.  However, the examiner added the veteran did not 
appear to be disturbed by memories or nightmares about his 
military experiences.  Rather, the examiner referred to 
memory problems the veteran had and a diagnosis was made of a 
cognitive disorder, not otherwise specified, likely 
associated with Alzheimer's disease.  

Absent competent, pertinent medical evidence of a diagnosis 
of PTSD, service connection for PTSD must be denied.  The 
Board has reviewed the statements from two longtime 
acquaintances of the veteran, but notes that the Court had 
held that when the determinative question is one of medical 
causation or diagnosis as in this case, only those with 
specialized medical knowledge, training, or experience are 
competent to opine as to the medical evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Cartwright v. Brown, 5 Vet. App. 91, 93 (1993).  In view of 
the foregoing, the Board finds that service connection for 
PTSD is not warranted.


ORDER

Service connection for PTSD is denied.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


